COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-365-CV
MELANIE
GRAY, INDIVIDUALLY AND                                      APPELLANT
AS PERSONAL REPRESENTATIVE OF

THE ESTATE OF VERNON GRAY,
AND 
AS NEXT FRIEND OF ADRIAN
GRAY, A MINOR
 
                                                   V.
 
ARMCO,
INC. D/B/A A K STEEL CORP.,                                   APPELLEES
A K ASSET MANAGEMENT COMPANY 
AND A K S INVESTMENTS, INC.
                                               ----------
              FROM THE 235TH
DISTRICT COURT OF COOKE COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On January 11, 2008, we notified appellant that her brief had not been
filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we could dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  February 14, 2008
 




[1]See Tex. R. App. P. 47.4.